991 A.2d 305 (2010)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Daniel SINNOTT, Respondent.
No. 587 EAL 2009
Supreme Court of Pennsylvania.
March 23, 2010.

ORDER
PER CURIAM.
AND NOW, this 23rd day of March, 2010, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Whether, to prove ethnic intimidation pursuant to 18 Pa.C.S. § 2710, the Commonwealth must prove the defendant targeted the victim solely based on the victim's race, color, religion, or national origin.